NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0510n.06

                                           No. 07-1738

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                     FILED
                                                                                      Jul 24, 2009
ROBERT MITCHELL,                                                                LEONARD GREEN, Clerk
       Plaintiff-Appellant,

v.                                                    ON APPEAL FROM THE UNITED
                                                      STATES DISTRICT COURT FOR THE
COUNTY OF WAYNE,                                      EASTERN DISTRICT OF MICHIGAN

       Defendant-Appellee.

                                               /


BEFORE:        CLAY and McKEAGUE, Circuit Judges; and HOLSCHUH, District Judge.*

       CLAY, Circuit Judge. Plaintiff Robert Mitchell (“Mitchell”) appeals the district court’s

order denying his motion for judgment as a matter of law or for a new trial, following a jury verdict

in favor of Defendant County of Wayne (the “County”) with respect to Mitchell’s claim under the

Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq. On appeal, Mitchell contends that

he presented sufficient evidence that the County interfered with his FMLA rights, and retaliated

against him for exercising those rights, when it terminated him upon his return from approved FMLA

leave. For the following reasons, we AFFIRM the district court’s order.

                                         BACKGROUND

I.     Procedural History




       *
        The Honorable John D. Holschuh, United States District Judge for the Southern District of
Ohio, sitting by designation.
                                           No. 07-1738

       On September 27, 2005, Mitchell filed a complaint against the County, retired County

Undersheriff Harold Cureton (“Cureton”), and County Sheriff Department Commander Karen

Kreyger (“Commander Kreyger”), alleging violations of the FMLA and Michigan’s Persons with

Disabilities Civil Rights Act (“PWDCRA”). In the complaint, Mitchell alleged that Commander

Kreyger terminated his employment at the County Sheriff’s Department because Mitchell failed to

appear for a scheduled drug test on February 23, 2005, the day he began a period of sick leave

pursuant to the FMLA. The complaint alleged that Commander Kreyger’s actions constituted

interference with, and retaliation for, Mitchell’s exercise of his FMLA rights. On October 14, 2005,

the district court declined to exercise supplemental jurisdiction over the PWDCRA claim, dismissing

the claim without prejudice because it found that trying the additional state law claim could confuse

the jury. On July 25, 2006, Defendants filed a motion to dismiss or for summary judgment, a motion

that the court denied on December 8, 2006.

       The district court held a jury trial from March 19 to March 22, 2007.

II.    Trial Testimony

       Mitchell began working for the Sheriff’s Department in 1993, and subsequently held a variety

of posts, most recently performing floor security at jails and hospitals. During the time at issue in

this case, Mitchell was working a daytime shift from 7:00 a.m. to 3:00 p.m.

       Mitchell testified that during his twelve years of employment, he was subjected to three to

five drug tests, and tested negative each time. Mitchell testified that on February 22, 2005, one of

his supervisors, Sergeant Khalib Sabbough (“Sergeant Sabbough”), informed him that he would need

to appear for a random drug test the following day at a local hospital. Sergeant Sabbough handed


                                                 2
                                           No. 07-1738

Mitchell a formal notice of the scheduled test.1 Sergeant Sabbough testified that the Sheriff’s

Department personnel office was responsible for scheduling employees’ drug tests, and that he was

only responsible for serving the order on Mitchell.

       Mitchell testified that at approximately 7:00 p.m. on February 22, he fell on some ice while

off duty and injured his lower back. The next morning, Mitchell called the Sheriff’s Department at

approximately 5:20 a.m, when the night shift was still on duty; Mitchell could not recall the person

with whom he spoke, other than that it was a “midnight shift sergeant or whoever.” (Trial Tr. Vol.

2 at 36-37, 107.) Mitchell called the midnight shift because he was aware of the Sheriff’s

Department’s policy requiring employees calling in sick to do so at least one hour before their shift

begins. He informed the person on the phone that he had a test scheduled for that day, but that he

would not be able to appear for it; although it is unclear from Mitchell’s testimony whether he

specifically identified “the test” as a drug test, he acknowledged that he had said in his deposition

that he was not sure whether he had referred to it as a drug test. The person took Mitchell’s name

and the call ended. Mitchell’s parents arrived at his house shortly thereafter and drove him to a

chiropractor, who treated him and advised him to stay off his feet for at least “the first couple

weeks.” (Trial Tr. Vol. 2 at 40.) Mitchell testified that he did not see a medical doctor or go to an

emergency room for his injury, and he did not take any prescription medication.




       1
        Although the form indicated that the date of the testing was February 16, Sergeant Sabbough
told Mitchell that the test was scheduled for the next day, February 23, and Mitchell testified that
based on his conversation with Sergeant Sabbough, he assumed the date on the form was an error
and that he was to report for the test the next day.

                                                 3
                                            No. 07-1738

        While at the chiropractor’s office, Mitchell filled out the required FMLA leave notification

forms and his mother faxed the forms to the Sheriff’s Department for him. In the forms, Mitchell

requested leave from February 23, 2005 through March 14, 2005. Mitchell recalled that later that

day, he called John Asquini (“Asquini”), the Sheriff Department’s senior personnel officer, to

confirm that Asquini had received the FMLA forms, but did not mention to Asquini that he had been

scheduled to take a drug test that day. Mitchell testified that this was the third period of FMLA leave

that he took because of injuries to his lower back since July 2004, each time receiving approval from

the Sheriff’s Department personnel office.

        Mitchell testified that he called the Sheriff’s Department every morning for approximately

six days to advise that he was still on leave. Around March 1, when Mitchell made his morning call,

he spoke with Sergeant David Boisvert (“Sergeant Boisvert”), and asked him if it would be necessary

to continue calling every day; he also told Sergeant Boisvert about his missed drug test. Sergeant

Boisvert called Asquini, then got back on the phone with Mitchell and told him that “John Asquini

says you’re on leave.” (Trial Tr. Vol. 2 at 49.) On March 7, 2005, while Mitchell was still on leave,

he received a phone call from Commander Kreyger, informing him that she was revoking his police

powers and writing up a Conduct Incident Report because Mitchell failed to appear for his scheduled

drug test on February 23, 2005. On March 14, 2005, Mitchell submitted another set of FMLA forms,

including a note from his chiropractor, stating that he needed to extend his leave until March 23,

2005.

        Mitchell testified that on March 24, 2005, he went to the Sheriff’s Department personnel

office to provide notice that he was ready to return to work, but was informed that Commander


                                                  4
                                           No. 07-1738

Kreyger did not approve of him returning to work, and that Commander Kreyger would call him

shortly to discuss his situation. On March 25, 2005, Commander Kreyger called him into the office

and issued him a Conduct Incident Report, which informed him that she was suspending him

because of his failure to appear for his drug test on February 23, 2005. As part of the standard

procedure for issuing a Conduct Incident Report, Commander Kreyger informed Mitchell that he had

twenty-four hours to respond to its allegation. Mitchell wrote a short memo stating that he missed

the drug test because he had injured his back the previous evening.

       Mitchell testified that at an administrative review hearing on April 1, 2005 with Commander

Kreyger and his union representative, he again explained his reason for missing the drug test, but

Commander Kreyger told him that “it just looks suspicious.” (Trial Tr. Vol. 2 at 57.) At the end of

the administrative review, the union representative conferred with Commander Kreyger, and then

informed Mitchell that he could return to work as long as he agreed to receiving random drug testing

for the next year. Mitchell testified that although he did not have a problem with that condition,

Commander Kreyger also told him that if he returned to work, she could place him on any shift she

wanted to, regardless of his seniority rights; Mitchell asserted that when Mitchell refused to agree

to that additional condition, Commander Kreyger terminated his employment.

       During cross-examination, Mitchell acknowledged he had taken FMLA leave of four weeks

in 1994, four weeks in 1995, almost a full year in 1996, “a couple of months” in 1998, and one

month in 2000 for various injuries, before taking leave three times in 2004 and 2005 for his bad

back. Mitchell testified that the County had never denied a request for medical leave during his

twelve years of employment. Mitchell acknowledged that pursuant to his union’s collective


                                                 5
                                            No. 07-1738

bargaining agreement with the County, employees may be terminated for refusing to take a drug test.

       Asquini, the senior personnel officer, confirmed that Mitchell faxed the FMLA forms

requesting leave from February 23 to March 14, 2005. Asquini could not recall whether Mitchell

had also called him on February 23, 2005 to confirm his receipt of the fax, but testified that if

Mitchell had called him, he did not mention that his drug test was scheduled for that day. Asquini

stated that he first learned that a drug test had been scheduled when Sergeant Boisvert called him

around March 1, 2005 to relay Mitchell’s message that he had missed the test.

       Commander Kreyger testified that she first learned of Mitchell’s failure to appear for his drug

test on March 1, 2005, when she received a memorandum from the County’s central personnel office

that Mitchell had failed to appear for his drug test. Commander Kreyger testified that when she

terminated Mitchell, she understood that he had begun an approved FMLA leave on the day of his

scheduled drug test, but still issued the Conduct Incident Report because she considered Mitchell’s

failure to appear for his drug test or notify a supervisor that he would not be able to appear to be

“refusing to follow an order.” (Trial Tr. Vol. 4 at 12.) She testified that Mitchell did not provide

a reason why he was unable to follow the order to appear for a drug test, and “[t]here’s nothing in

his rebuttal that excused him from that order.” (Trial Tr. Vol. 4 at 22-23.) Commander Kreyger later

elaborated, “the issue with . . . Mr. Mitchell at the time was that he was given an order to report for

a drug screen. He signed for the order. He didn’t report for the order and he did not call anybody

to ask, What do you want me to do now?” (Trial Tr. Vol. 4 at 34.) Commander Kreyger stated that

she did not factor Mitchell’s FMLA leave into her decision to discipline him, and while she believed

that Mitchell was “manipulating the system” and that the timing of his FMLA leave was “suspicious,


                                                  6
                                             No. 07-1738

. . . my suspicion was not a factor in the case.” (Trial Tr. Vol. 4 at 38, 39.) However, she stated that

“I did take [into account] the fact that he did not make a call to anybody to get the [drug test] order

changed when I knew that he did make a call that he wasn’t coming to work. He did make calls to

Sheriff’s personnel about his FMLA paper, he did make calls to his parents to go to the chiropractor,

but the only call that he never made was in regards to his drug testing order.” (Trial Tr. Vol. 4 at 40.)

        Commander Kreyger confirmed that, following the April 1, 2005 administrative hearing, she

offered Mitchell a settlement, pursuant to which Mitchell would have returned to work and would

have been subject to random drug testing for the next twelve months. Commander Kreyger denied

that the settlement would have otherwise altered the conditions of Mitchell’s employment.

Commander Kreyger further testified that, when she informed Mitchell that under the agreement she

would personally schedule his random tests, Mitchell “kind of laughed and said, [n]o way.” (Trial

Tr. Vol. 4 at 145.)

        Commander Kreyger’s testimony was consistent with that of Cureton, who at the time of

Mitchell’s termination was the undersheriff of the Sheriff’s Department. Cureton testified that he

and Commander Kreyger agreed to offer Mitchell his job back under the condition that he submit

to random drug testing for twelve months, and without any loss of seniority rights.

        Sergeant Sabbough, the supervisor who had served the drug test order on Mitchell, testified

that the County did not have a written policy instructing employees what to do in the event that they

had to miss a drug test. Although Sergeant Sabbough initially stated that he would not have believed

that the failure to appear for a drug test due to injury would have constituted “a refusal” to take the

test, he also stated that, when an employee is physically able to notify the Sheriff’s Department that


                                                   7
                                             No. 07-1738

he cannot appear for the test but fails to do so, the failure to notify could constitute a refusal. (Trial

Tr. Vol. 3 at 52, 53.)

        Sergeant Boisvert’s testimony confirmed that when Mitchell called him around March 1,

Mitchell told him that he had missed a drug test on February 23, 2005. Sergeant Boisvert testified

that under Sheriff’s Department rules, it is the employee’s duty to inform a supervising sergeant or

commander if the employee needs to miss a drug test, and that supervisor is then responsible for

reporting the missed drug test to the personnel department. Sergeant Boisvert stated his belief that

Mitchell’s failure to appear for his drug test did not constitute a refusal to take the test because he

“was incapable of carrying [the order] out.” (Trial Tr. Vol. 4 at 93.) However, Sergeant Boisvert

added that if Mitchell had been capable of notifying the Sheriff’s Department that he was incapable

of taking the test but failed to do so, such a failure “would not be in accordance with the order he was

given.” (Trial Tr. Vol. 4 at 93.)

        At the close of evidence, the district court granted a stipulated order dismissing the claims

against Commander Kreyger and Cureton with prejudice, because under the FMLA they could not

be held liable as Mitchell’s employer. Before the court submitted the case to the jury, Mitchell

moved for judgment as a matter of law, and the court denied the motion. On March 22, 2007, the

jury returned a verdict in favor of the County, finding in its verdict sheet that the County did not

interfere with, or retaliate against, Mitchell’s exercise of his FMLA rights. On April 4, 2007,

Mitchell renewed his motion for judgment as a matter of law or for a new trial. The court again

denied Mitchell’s motion. Mitchell timely appealed.

                                            DISCUSSION


                                                    8
                                             No. 07-1738

I.      Standard of Review

        This Court reviews de novo the district court’s denial of a renewed motion for a judgment

as a matter of law. Noble v. Brinker Int’l, Inc., 391 F.3d 715, 720 (6th Cir. 2004). Judgment as a

matter of law is proper if the nonmoving party “‘has been fully heard on an issue and there is no

legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue.’” Id. at

722 (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 149 (2000)).

        This Court reviews the district court’s denial of Mitchell’s motion for a new trial pursuant

to Rule 59 for abuse of discretion. Barnes v. Owens-Corning Fiberglas Corp., 201 F.3d 815, 820

(6th Cir. 2000). Reversal is warranted only if there is “a definite and firm conviction that the trial

court committed a clear error of judgment.” Id. (quotations and citation omitted). “[A] district court

should grant a motion for new trial only when a jury has reached a seriously erroneous result as

evidenced by: (1) the verdict being against the weight of the evidence; (2) the damages being

excessive; or (3) the trial being unfair to the moving party in some fashion, i.e., the proceedings

being influenced by prejudice or bias.” Mitchell v. Beolcke, 440 F.3d 300, 303 (6th Cir. 2006)

(quotations and citation omitted).

II.     Sufficiency of the Evidence

        “The FMLA entitles qualifying employees to up to twelve weeks of unpaid leave each year

if, among other things, an employee has a ‘serious health condition that makes the employee unable

to perform the functions of the position of such employee.’” Walton v. Ford Motor Co., 424 F.3d
481, 485 (6th Cir. 2005) (quoting 29 U.S.C. § 2612(a)(1)(D)). Upon return from FMLA leave, an

employee is entitled “(A) to be restored by the employer to the position of employment held by the


                                                   9
                                            No. 07-1738

employee when the leave commenced; or (B) to be restored to an equivalent position with equivalent

employment benefits, pay, and other terms and conditions of employment.” 29 U.S.C. § 2614(a)(1).

The parties agree that Mitchell validly exercised protected FMLA rights when he took a leave of

absence from February 23, 2005 to March 14, 2003.

       The FMLA recognizes two theories of civil liability: that an employer interferes with an

employee’s exercise of his or her FMLA rights, and that an employer retaliates against an employee

for exercising his or her FMLA rights. Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 707 (6th Cir.

2008). Mitchell claims the County violated the FMLA when it disciplined him and terminated his

employment upon return from FMLA leave, because those acts constituted interference with his

FMLA rights and retaliation for exercising those rights. On the jury verdict form, the jury separately

answered “no” with respect to both of the theories.

       A.      Interference

       An employer may not “interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right provided under [the FMLA].” 29 U.S.C. § 2615(a)(1). Under the interference

(or entitlement) theory of recovery, “[t]he issue is simply whether the employer provided its

employee the entitlements set forth in the FMLA–for example, a twelve-week leave or reinstatement

after taking a medical leave.” Arban v. West Pub. Corp., 345 F.3d 390, 401 (6th Cir. 2003). “To

prevail on an entitlement claim, an employee must prove that: (1) she was an eligible employee, (2)

the defendant was an employer as defined under the FMLA, (3) she was entitled to leave under the

FMLA, (4) she gave the employer notice of her intention to take leave, and (5) the employer denied

the employee FMLA benefits to which she was entitled.” Edgar v. JAC Products, Inc., 443 F.3d
10
                                            No. 07-1738

501, 507 (6th Cir. 2006) (quotations and citation omitted). The parties agree that Mitchell satisfied

the first four elements. Thus, the dispute focuses on whether the County’s disciplining Mitchell

upon his return and his subsequent termination constituted the denial of an FMLA benefit.

       If an employer denies an employee the right to return to work from FMLA leave, such an act

constitutes interference, regardless of whether the employer intended to interfere with the employee’s

FMLA rights. Id. However, “an employer who interferes with an employee’s FMLA rights will not

be liable if the employer can prove it would have made the same decision had the employee not

exercised the employee’s FMLA rights.” Throneberry v. McGehee Desha County Hosp., 403 F.3d
972, 977 (6th Cir. 2005). Thus, “interference with an employee’s FMLA rights does not constitute

a violation if the employer has a legitimate reason unrelated to the exercise of FMLA rights for

engaging in the challenged conduct.” Edgar, 443 F.3d at 508. “If the employee cannot show that

he was discharged because he took leave–or at least that his taking of leave was a negative factor in

the employer’s decision to discharge him–he cannot show a violation of the FMLA.” Pharakhone

v. Nissan North America, Inc., 324 F.3d 405, 408 (6th Cir. 2003).

       In the instant case, there was sufficient evidence adduced at trial for a reasonable jury to

conclude that the County’s decision to terminate Mitchell was based on a legitimate reason unrelated

to his FMLA leave–i.e. that he had disobeyed an order.

       First, the evidence supported the conclusion that Mitchell defied an order by failing to appear

for the drug test or properly notify the Sheriff’s Department that he would not be able to appear.

Although Mitchell said that he told someone at the Sheriff’s Department on February 23, 2005 that

he had a “test” scheduled, he could not recall whether he even specified that the test was a drug test.


                                                  11
                                            No. 07-1738

As Mitchell could not identify the person to whom he had spoken when he called on his first day of

FMLA leave, the jury was entitled to discredit Mitchell’s testimony that he even called the Sheriff’s

Department in the first place. More importantly, Sergeant Boisvert’s testimony indicated that such

notification, without more, would have been insufficient anyway, because Mitchell was required to

notify a supervising sergeant or commander about his inability to appear for the test. Asquini

testified that Mitchell did not mention the missed drug test when he called on February 23 to confirm

Asquini’s receipt of the FMLA forms, and by all accounts, no sergeant or supervisor learned of the

missed drug test for several days. Both Sergeant Sabbough and Sergeant Boisvert testified that if

Mitchell had been capable of calling in to report that he could not take the test but failed to do so,

such a failure could be viewed within the Sheriff’s Department as refusing to take the test. Thus,

the jury could have concluded Mitchell’s failure to notify constituted a violation of a rule of the

Sheriff’s Department.

       Second, the jury could have reasonably concluded that Commander Kreyger’s decision to

terminate Mitchell was based upon his failure to obey the order to call regarding the drug test.

Commander Kreyger testified that she terminated Mitchell because he failed to appear for a drug test,

and failed to notify the Sheriff’s Department that he would be unable to appear. Although

Commander Kreyger admitted that she found the timing of Mitchell’s FMLA leave “suspicious” and

that she thought Mitchell might have been “manipulating the system[,]” she also testified that she

did not take that suspicion into account when she terminated Mitchell’s employment. The jury was

entitled to believe her. See United States v. Latouf, 132 F.3d 320, 330-31 (6th Cir. 1997) (“[I]ssues

of witness credibility are for the jury. This court entitles special deference to the jury’s resolution


                                                  12
                                           No. 07-1738

of questions of credibility.”) (quotations and citations omitted). Cureton corroborated Commander

Kreyger’s account when he testified that the decision to terminate Mitchell was based solely upon

his failure to follow the drug test order. The numerous times Mitchell previously took FMLA leave

and was promptly reinstated upon his return also supported a finding that the County’s reason for

disciplining and then terminating Mitchell’s employment was unrelated to his FMLA leave.

       Mitchell argues that the County’s explanation that it disciplined Mitchell because of his

missed drug test constituted an admission that it interfered with his FMLA rights, because the

County effectively admitted that it imposed an additional notification requirement beyond the

requirements of the statute. To be sure, this Court has held that “the FMLA does not permit an

employer to limit his employee’s FMLA rights by denying them whenever an employee fails to

comply with internal procedural requirements that are more strict than those contemplated by the

FMLA.” Cavin v. Honda of America Manufacturing, Inc., 346 F.3d 713, 720 (6th Cir. 2003). In

Cavin, the defendant terminated the plaintiff’s employment specifically because he did not obey a

call-in requirement for FMLA absences that was more stringent than required by the FMLA. Id.

However, neither Cavin nor any other precedent of this Court has held that employees on FMLA

leave need not comply with notification requirements unrelated to the employee’s absence from the

workplace. As our sister circuit has held, “[n]othing in the FMLA prevents employers from ensuring

that employees who are on leave from work do not abuse their leave[.]” Callison v. City of

Philadelphia, 430 F.3d 117, 121 (3d Cir. 2005). Nothing in the evidence suggests that Mitchell was

physically incapable of making the required phone call to alert a supervisor that he would be unable




                                                13
                                             No. 07-1738

to appear for his test, and the jury could have found that Mitchell’s failure to obey an order was not

related to his absence from the workplace.

        In sum, because there is a “legally sufficient evidentiary basis” for the jury to have concluded

that Mitchell violated an order and that he was terminated for that reason, the district court properly

denied Mitchell’s motion for a judgment as a matter of law with respect to his interference theory.

See Noble, 391 F.3d at 722.

        B.      Retaliation

        “It shall be unlawful for any employer to discharge or in any other manner discriminate

against any individual for opposing any practice made unlawful by [the FMLA].” 29 U.S.C. §

2615(a)(2). “This prohibition includes retaliatory discharge for taking leave.” Arban, 345 F.3d at

403. A retaliation theory of recovery under the FMLA is different from an interference theory

because under a retaliation theory, the intent of the employer matters. Edgar, 443 F.3d at 508. “The

employer’s motive is relevant because retaliation claims impose liability on employers that act

against employees specifically because those employees invoked their FMLA rights.” Id. Thus,

employers may not “‘discriminat[e] against employees . . . who have used FMLA leave,’ nor can

they ‘use the taking of FMLA leave as a negative factor in employment actions.’” Arban, 345 F.3d

at 403 (quoting 29 C.F.R. § 825.220(c)).

        Mitchell’s motion for a judgment as a matter of law fails for the same reason under the

retaliation theory that it failed under the interference theory: the evidence was sufficient for the jury

to conclude that the County did not terminate Mitchell’s employment because of his exercise of

FMLA rights, but because he failed to follow an order and either appear for his drug test or be


                                                   14
                                           No. 07-1738

granted permission to miss it. The jury was entitled to find that Mitchell’s decision to take FMLA

leave did not factor into the County’s decision at all, a finding that would be largely based upon an

assessment of the credibility of the County’s witnesses.

       Accordingly, the district court properly denied Mitchell’s motion for judgment as a matter

of law. Finally, because the jury did not commit a clear error in judgment and there was no

allegation of unfairness or bias in the conduct of the trial, the district court did not abuse its

discretion in denying Mitchell’s motion for a new trial. See Barnes, 201 F.3d at 820; Mitchell, 440
F.3d at 303.

                                         CONCLUSION

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                                 15